Fourth Court of Appeals
                                 San Antonio, Texas
                             MEMORANDUM OPINION

                                    Nos. 04-18-00227-CR

                                  Michael Casey FORAN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 518258
                      Honorable Tommy Stolhandske, Judge Presiding

                                    No. 04-18-00230-CR

                                  Michael Casey FORAN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR10025
                         Honorable Frank J. Castro, Judge Presiding

Opinion by:   Karen Angelini, Justice

Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

Delivered and Filed: December 12, 2018

AFFIRMED
                                                                      04-18-00227-CR & 04-18-00230-CR


        In Appeal Nos. 04-18-00227-CR and 04-18-00230-CR, Appellant Michael Foran appeals

the denial of his motions to suppress, arguing that the arresting officer did not have reasonable

suspicion to stop his vehicle for a traffic violation. We affirm.

                                            BACKGROUND

        In the early hours of May 19, 2016, Foran’s vehicle was stopped at a red light, with its left-

turn signal blinking, at the intersection of St. Mary’s Street (a two-way street) and U.S. Highway

281 in San Antonio, Texas. When the light turned green, Foran proceeded through the light, drove

under Highway 281’s overpass, and began turning left onto Stadium Drive, which acts as a feeder

street to Highway 281 and is a one-way street with three lanes. The far-left lane only allows the

driver to make a left turn. The middle lane only allows the driver to go straight. The far-right lane

allows the driver to go either straight or to make a right turn. Video from the arresting officer’s

dash camera reflects that when Foran began his left-hand turn, he did not make a wide sweeping

left turn in the intersection and turn into the far-right lane from the intersection. Instead, Foran cut

diagonally across the intersection. The tires of his vehicle first crossed over the broken white line

separating the left-turn only lane and the middle lane. As Foran continued down Stadium Drive,

the tires of his vehicle crossed the middle lane and then the broken white line separating the middle

lane and far-right lane. By the time Foran finally finished traveling to the far-right lane, he had

almost reached the next intersection of Stadium Drive and Mulberry Avenue. When he stopped

for a red light at Stadium Drive and Mulberry Avenue, his left-turn signal was still on. The

arresting officer, who was following Foran, then initiated the stop for a traffic violation.

        Foran was subsequently charged with driving while intoxicated (Trial Court No. 518258)

and possession of a controlled substance in an amount less than one gram (Trial Court Cause No.

2106-CR-10025). In each cause number, Foran filed a motion to suppress, arguing that he was

arrested and evidence was seized in violation of his constitutional rights and article 38.22 of the

                                                  -2-
                                                                       04-18-00227-CR & 04-18-00230-CR


Texas Code of Criminal Procedure. Both the district court judge and the county court judge

referred the respective motions to suppress filed in their courts to Bexar County Magistrate Judge

Andrew Carruthers.

       At the suppression hearing, Officer Jorge Coronado testified that he “observed the vehicle

making an improper turn.” He explained that Foran “was in the middle lane and then he proceeded

to go to the farther right lane and did not use the signal to make that lane change.” Officer Coronado

was asked, “So after he made the left turn, in your opinion, he entered the middle lane and then

went into the right lane?” Officer Coronado replied,

       Well, he was already in the middle lane. And as he was in the middle lane, he then
       changed over to the right lane. You can see in his – in the video clearly that his
       vehicle is already traveling in the middle lane and then he diverts and changes lanes
       . . . . As he’s making the left turn, sir, he goes into the middle lane and you can see
       and observe that he switches over to the right lane. . . . From viewing the video, he
       is in the middle lane when he makes that left turn. Okay. And then he drifts over to
       the right lane without using his turn signal. . . . When he was coming from St.
       Mary’s, goes under 281, he makes the left turn, he’s doing it the right way. He is
       going into the middle lane, which is where he needs to be. And then you can visually
       see [sic] that he starts drifting to the right lane without using his turn signal. If there
       was to be [sic] other drivers, he’s not alerting the other drivers [who are] in that
       lane that he ended up in that he’s making that lane [change].

According to Officer Coronado, “the only reason that [Foran] was pulled over was for not using

his turn signal.” In addition to Officer Coronado’s testimony, the video from his dash camera and

his case report was introduced in evidence.

       At the end of the suppression hearing, Foran argued that the arresting officer did not have

reasonable suspicion to stop him for a traffic violation. Magistrate Judge Carruthers denied the

motions to suppress and orally stated his findings of fact and conclusions of law:

       Here are my findings of fact and conclusions of law. The officer’s testimony and
       the video from the officer’s dash camera provide reasonable suspicion for the stop
       in that the defendant moved from the center lane to the right lane without a signal.
       This provided reasonable suspicion for the stop; therefore, the stop was
       constitutional.


                                                  -3-
                                                                              04-18-00227-CR & 04-18-00230-CR


In both cause numbers, the trial courts adopted the findings and ruling of Magistrate Judge

Carruthers. 1 Foran has appealed the trial courts’ rulings on his motions to suppress in both cause

numbers, which have been consolidated on appeal.

                                                  DISCUSSION

        In his sole issue, Foran argues the trial courts erred in denying his motions to suppress

because the arresting officer did not have reasonable suspicion to stop Foran for a traffic violation.

In reviewing a trial court’s ruling on a motion to suppress, an appellate court “afford[s] almost

total deference to the trial [court]’s determination of facts (if those facts are supported by the

record).” State v. Duran, 396 S.W.3d 563, 570 (Tex. Crim. App. 2013). “That same deferential

standard of review applies to a trial court’s determination of historical facts even when that

determination is based on a videotape recording admitted into evidence at a suppression hearing.”

Id. (quotation omitted). “Although appellate courts may review de novo ‘indisputable visual

evidence’ contained in a videotape, the appellate court must defer to the trial [court]’s factual

finding on whether a witness actually saw what was depicted on a videotape or heard what was

said during a recorded conversation.” Id. at 570-71 (citations omitted). Further, whether the trial

court grants or denies a motion to suppress, an appellate court views the evidence in the light most

favorable to the trial court’s ruling. Id. at 571. That is, the “winning side is afforded the ‘strongest

legitimate view of the evidence’ as well as all reasonable inferences that can be derived from it.”

Id. (citations omitted). Finally, an appellate court reviews the trial court’s application of search




1
 After the trial courts denied his motions to suppress, Foran entered into plea bargain agreements with the State in
both cases. In the county court case, he was sentenced to one year of detention and then placed on community
supervision for twelve months. In the district court case, he was given deferred adjudication and was placed on
community supervision for one year. The trial courts in both cases certified that although these were plea-bargain
cases, “matters had been raised by written motion filed and ruled on before trial and not withdrawn or waived,” and
Foran had the right of appeal.

                                                       -4-
                                                                       04-18-00227-CR & 04-18-00230-CR


and seizure law to the facts de novo and will affirm the trial court’s ruling “if the record reasonably

supports it and it is correct on any theory of law applicable to the case.” Id.

        An officer may make a warrantless traffic stop if the “reasonable suspicion” standard is

satisfied. Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015). Reasonable suspicion

exists when, based on the totality of the circumstances, “the officer has specific articulable facts

that, when combined with rational inferences from those facts, would lead him to reasonably

suspect that a particular person has engaged or is (or soon will be) engaging in criminal activity.”

Id. (quotation omitted). Reasonable suspicion is an objective standard that disregards any

subjective intent of the officer making the stop and looks solely to whether an objective basis for

the stop exists. Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

        At issue in this appeal are two sections of the Texas Transportation Code. Section 545.101

requires an operator of a vehicle making a left turn from a two-way road to a one-way road to

“approach the intersection in the extreme left-hand lane lawfully available to a vehicle moving in

the direction of the vehicle.” TEX. TRANSP. CODE ANN. § 545.101(b)(1). Then, “after entering the

intersection,” the operator shall turn left, “leaving the intersection so as to arrive in a lane lawfully

available to traffic moving in the direction of the vehicle on the roadway being entered.” Id.

§ 545.101(b)(2). Section 545.104 of the Texas Transportation Code requires an operator of a

vehicle to use a signal to indicate a lane change. Id. § 545.104(a). We interpret “a statute in

accordance with the plain meaning of its language unless the language is ambiguous or the plain

meaning leads to absurd results that the Legislature could not possibly have intended.” Wagner v.

State, 539 S.W.3d 298, 306 (Tex. Crim. App. 2018).

        Foran argues that the issue in this appeal “boils down to whether a motorist can traverse

the [broken white lines between the lanes] on the path to the destination lane to make a lawful left

turn.” According to Foran, if, in making a left turn, a motorist can traverse the broken lines between

                                                  -5-
                                                                      04-18-00227-CR & 04-18-00230-CR


the lanes on his path to his destination lane, then he did not commit a traffic violation. However,

the issue in this case is not whether Foran was guilty of the traffic offense but whether the arresting

officer had a reasonable suspicion that he was. See Jaganathan, 479 S.W.3d at 247; see Tex. Dep’t

of Pub. Safety v. Fisher, 56 S.W.3d 159, 163 (Tex. App.—Dallas 2001, no pet.) (explaining that

the State “is not required to show a traffic offense was actually committed, but only that the officer

reasonably believed a violation was in progress”).

       Both Foran and the State agree that section 545.101(b) permitted Foran to turn left from

the two-way street and turn into either of the three one-way lanes available. What they disagree

about is whether Foran turned into the middle lane or into the far-right lane. The arresting officer

testified at the suppression hearing that Foran turned into the middle lane and then changed lanes

without signaling. In reviewing the video from the arresting officer’s dash camera in the light most

favorable to the trial courts’ rulings, we conclude the arresting officer could have reasonably

determined that Foran turned into the middle lane and then failed to signal his lane change to the

far-right lane. Therefore, we hold the trial courts did not err in denying Foran’s motions to

suppress.

       The judgments of the trial courts are affirmed.

                                                   Karen Angelini, Justice

Do not publish




                                                 -6-